PD-1089&1090-15
                        PD-1089&1090-15                               COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 8/20/2015 2:47:38 PM
                                                                        Accepted 8/20/2015 2:55:56 PM
                                                                                        ABEL ACOSTA
                          No. ______________________                                            CLERK

            IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                              EDUARDO SALINAS,
                                 Petitioner–Appellant

                                         v.

                             THE STATE OF TEXAS,
                                 Respondent–Appellee


                         Petition for Discretionary Review
                 from the Fifth District Court of Appeals at Dallas
                 Cause Nos. 05-13-01665-CR and 05-13-01666-CR

                    Appeal from Criminal District Court No. 4
                             of Dallas County, Texas
                    Cause Nos. F12-63779-K and F12-63780-K


                   MOTION FOR EXTENSION OF TIME
           TO FILE A PETITION FOR DISCRETIONARY REVIEW



      Eduardo Salinas, Appellant below, respectfully submits this Motion for an

Extension of Time to File a Petition for Discretionary Review in the above–styled

and numbered causes. In support of this Motion, he shows this Honorable Court

the following:


                                   August 20, 2015
                                          I.

        A jury found Appellant guilty of two charges of aggravated assault with a

deadly weapon and assessed punishment at fourteen years’ imprisonment in each

case.

                                          II.

        The Court of Appeals affirmed the trial court’s judgment in a memorandum

opinion and judgment filed on July 31, 2015. Salinas v. State, Nos. 05-13-01665-

CR and 05-13-01666-CR, 2015 Tex. App. LEXIS 8104 (Tex. App.—Dallas July

31, 2015) (mem. opinion, not designated for publication). Appellant did not file a

motion for rehearing. Appellant’s petition for discretionary review is due on or

before August 30, 2015. See TEX. R. APP. P. 68.2(a); see also TEX. R. APP. P.

4.1(a). Any motion for extension of time to file a petition for discretionary review

is due on or before September 14, 2015. See TEX. R. APP. P. 68.2(c); TEX. R. APP.

P. 4.1(a).

                                         III.

        The facts relied upon to show good cause for this requested extension are as

follows:

        1. Appellant was represented by court appointed counsel during appeal of
           this case to the Court of Appeals.

        2. It is undetermined at this time whether Appellant will proceed pro se for
           purposes of filing a Petition for Discretionary Review. Additional time is
                                          2
         needed for consultation between appellate counsel and Appellant on this
         issue.

      3. If Appellant proceeds pro se, then additional time will be needed to
         prepare and file the Petition pro se or to seek other legal assistance in
         filing the Petition.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Honorable Court extend the time for filing a Petition for

Discretionary Review for sixty days.

                                       Respectfully submitted,

                                       Lynn Richardson
                                       Chief Public Defender
                                       Dallas County

                                       Katherine A. Drew
                                       Chief, Appellate Division
                                       Dallas County Public Defender’s Office

                                       /s/ Julie Woods
                                       Julie Woods
                                       Assistant Public Defender
                                       Dallas County Public Defender’s Office
                                       State Bar Number: 24046173
                                       133 N. Riverfront Blvd., LB 2
                                       Dallas, Texas 75207
                                       (214) 653-3550 (telephone)
                                       (214) 653-3539 (fax)
                                       Julie.Woods@dallascounty.org

                                       Attorneys for Petitioner




                                         3
                        CERTIFICATE OF SERVICE

      I certify that a true copy of the foregoing Motion for Extension of Time to
File a Petition For Discretionary Review was served on Patricia Poppoff Noble,
counsel for the State, Dallas County District Attorney’s Office, 133 N. Riverfront
Blvd., LB-19, 10th Floor, Dallas, Texas 75207, by eServe on August 20, 2015.

      I further certify that a true copy of the foregoing Motion for Extension of
Time to File a Petition For Discretionary Review was served on Lisa C. McMinn,
the State’s Prosecuting Attorney, P.O. Box 13046, Capitol Station, Austin, Texas
78711, by eServe on August 20, 2015.

                                     /s/ Julie Woods
                                     Julie Woods




                                        4